DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Claim Rejections - 35 USC § 112
Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "a top cap" in  line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether the top cap is the same as the one introduced in line 1 or different.
For the purposes of examination, it is assumed the top caps are the same.
Claims 16-20 are rejected due to their dependency on claim 15.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Busse et al. DE 9413514 U1 (hereinafter Busse).
In regards to claim 1, Busse teaches a latch for connecting a top cap to a container body (See fig 1) comprising: a latch body (See fig 3); a spring (9) connected to the latch body and extending outward past a first end of the latch body (See fig 2); and, a snap hook (13) connected to the latch body and extending outward from a second end (See figs 2-3).  
In regards to claim 15, as best understood in light of previous 112b rejection, Busse teaches a latch assembly in a top cap for connecting the top cap (4) to a container body (3) comprising: a top cap having a first side, a second side, a first end and a second end (See fig 1 and Reference image 1); a first slot extending inward from the first end (accommodating the latch see Reference image 1 and fig 4); a first ramp (18 to 21) extending from a bottom surface of the top cap connected proximate an interior end of the first slot (See fig 1); a first latch having a clasp (19) connected to the first ramp (see fig 1.1), a latch body (14), a spring (9) and a snap hook (13) configured to cooperate with a groove in the container body (See fig 1).

    PNG
    media_image1.png
    304
    741
    media_image1.png
    Greyscale

Reference image 1

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Busse.
In regards to claim 2, Busse teaches the latch of claim 1 wherein the latch body includes a first planar portion (top of 14 in fig 3) and a second recessed portion (bottom square cutout of 14 seen in fig 3).
However, Busse does not teach a second arcuate portion.
It would have been an obvious matter of design choice to one skilled in the art before the effective filing date of the claimed invention to construct Busse’s recessed portion with a cross-section having bevels instead of right angles (therefore making it an arcuate portion), since applicant has not disclosed that this solves any stated problem or is anything more than one of numerous shapes or configurations a person of ordinary skill in the art would find obvious for the purpose of providing reduce stress concentrations and improve the longevity of the latch. See MPEP 2144.04.
In regards to claim 3, Busse teaches the latch of claim 2 wherein the snap hook extends inward (relative to the container body) from an end of the arcuate portion (See fig 3).  
In regards to claim 4, Busse teaches the latch of claim 3 further comprising a pull tab (7) extending from the arcuate portion (See fig 3).  
In regards to claim 5, Busse teaches the latch of claim 4 wherein the pull tab includes a vertical wall extending upward from a bottom portion of the arcuate portion (the side of 7 seen in fig 3).  
In regards to claim 6, Busse teaches the latch of claim 2 comprising a clasp portion (15 and the portion supporting 15) extending downward from the first planar portion of the latch body (See fig 3).  
In regards to claim 7, Busse teaches the latch of claim 6 wherein the clasp portion includes a vertical wall (side wall of 15 seen in fig 2) connected at one end to a lower portion of the first planar portion (See fig 3).  
In regards to claim 8, Busse teaches the latch of claim 7 wherein the clasp portion includes a horizontal wall extending at a first end from a second end of the vertical wall (wall of 15 parallel with 14 in fig 2).  
In regards to claim 9, Busse teaches the latch of claim 8 wherein the horizontal wall is parallel to the lower portion of the latch body (See figs 2-3).  
In regards to claim 10, Busse teaches the latch of claim 8 wherein the spring is connected (via 14 and 15) to a second end of the horizontal wall of the clasp portion (See fig 2).  
In regards to claim 11, Busse teaches the latch of claim 7 wherein the vertical wall extends downward from a mid-portion of the planar portion of the latch body (See fig 3).  
In regards to claim 16, Busse teaches the latch of claim 15 wherein the latch body includes a planar portion (top of 14 in fig 3) and a recessed portion (bottom square cutout of 14 seen in fig 3).
However, Busse does not teach an arcuate portion.
It would have been an obvious matter of design choice to one skilled in the art before the effective filing date of the claimed invention to construct Busse’s recessed portion with a cross-section having bevels instead of right angles (therefore making it an arcuate portion), since applicant has not disclosed that this solves any stated problem or is anything more than one of numerous shapes or configurations a person of ordinary skill in the art would find obvious for the purpose of providing reduce stress concentrations and improve the longevity of the latch. See MPEP 2144.04.
Claim(s) 12-14 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Busse in view of Mizumura US 5193707 A (hereinafter Mizumura).
In regards to claim 12, Busse teaches the latch of claim 10 wherein the spring includes a first spring component (10).
However, Busse does not teach wherein the spring is a leaf spring.
Mizumura teaches a similar device for latching a container (title) wherein the latch is biased by leaf springs (93 See fig 1).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have substituted Mizumura’s leaf spring for Busse’s spring as it has been held that simple substitutions of one known element for another to achieve predictable results involves only routine skill in the art and is a case for obviousness (See MPEP 2141 III B).
In regards to claim 13, Busse in view of Mizumura teaches the latch of claim 12 wherein the spring includes a second leaf spring component (Mizumura: other 93 see fig 1).  
In regards to claim 14, Busse in view of Mizumura teaches the latch of claim 13 wherein the latch is formed from plastic (Busse: para 3).  
In regards to claim 17, Busse teaches the latch assembly of claim 16 wherein the spring in the latch includes a first spring element (one of 10) and a second spring element (another of 10). 
However, Busse does not teach wherein the spring is a leaf spring.
Mizumura teaches a similar device for latching a container (title) wherein the latch is biased by leaf springs (93 See fig 1).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have substituted Mizumura’s leaf spring for Busse’s spring as it has been held that simple substitutions of one known element for another to achieve predictable results involves only routine skill in the art and is a case for obviousness (See MPEP 2141 III B).
In regards to claim 18, Busse in view of Mizumura teaches the latch assembly of claim 17 wherein the ramp includes a vertical wall (Busse: wall of 21 also see Mizumura: 45A) extending downward from the top cap (Busse: see fig 1).  
In regards to claim 19, Busse in view of Mizumura teaches the latch assembly of claim 18 wherein the first spring element and the second spring element are supported against the vertical wall of the ramp (Busse: para 22-23 also see Mizumura: fig 1).  
In regards to claim 20, Busse in view of Mizumura teaches the latch assembly of claim 19 wherein the latch includes a pull tab (Busse: 7).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bell US 3822905 A -teaches a similar shape.
Owens US 6592000 B1 – teaches a similar device with a ramp.
Box US 3966084 A – teaches a similar device with potentially an equivalent mounting means.
Fuller GB 948234 A – teaches a similar mounting using ramps.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER H WATSON whose telephone number is (571)272-5393. The examiner can normally be reached M-F 8 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER H WATSON/Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675